Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered December 8, 2003, convicting him of criminal sale of a firearm in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s knowing, voluntary, and intelligent waiver of his right to appeal encompassed his double jeopardy claim (see People v Muniz, 91 NY2d 570, 575 [1998]; People v Allen, 86 NY2d 599, 602-603 [1995]; People v Thorpe, 2 AD3d 467, 468 [2003]; People v Hussain, 309 AD2d 818 [2003]). Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.